MORROW, Circuit Judge.
In the present suit the plaintiff prayed for and obtained an injunction pendente lite restraining and enjoining the defendants from in any manner taking any steps towards forfeiting the plaintiff’s right, title, and interest in and to 44 certain placer mining claims, particularly set forth and described in the complaint as claims Nos. 1 to 31, inclusive, 48 to 50, inclusive, 67, 70, 73, 86, 92, 93, 113, 114, 130, and 218, situate upon Searles Borax Fake, San Bernardino county, Cal.
All of such claims are included in the 175 claims involved in case No. 2535, 223 Fed. 635,--C. C. A. ——, and one thereof (claim No. 70) is involved in case No. 2536, 223 Fed. 641, --C. C. A. --. The complaint is based upon an alleged notice of forfeiture, dated Sejitember 14, 1914, and served by the defendants upon the plaintiff, wherein they claim to have expended the sum of $4,400 for assessment work upon the claims for the year 1912, and they demand the payment by the plaintiff to them of a contribution to the assessment work on the claims alleged to amount to the sum of $550. The allegations of the complaint are in all material respects similar to the allegations of the complaint in case No. 2536, 223 Fed. 64-1, -— C. C. A.--, just decided.
P'or the reasons set forth in the opinion filed in that case, the decree of the court below is affirmed.